DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/3/2021 asserting that the previous rejections have been rendered moot are persuasive. However, upon consideration of the amended claims, new ground(s) of rejection are necessitated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires a step of “providing a depth context to the two-dimensional image” and claim 8 requires the one or more processors configured to “provide depth context to the two-dimensional image”.  The metes and bounds of the “providing” step/function in this context, i.e. as a step/function in addition to the distance and size determinations, cannot be determined.  Depth context is found to be referenced only at For example, the image forming apparatus or the system that uses the image 2404 for one or more operations may use the separation distance 110 to each of the subjects 2400, 2402 to determine that the subjects 2400, 2402 are approximately the same size, with the subject 2400 located farther away than the subject 2402.”  It does not appear to be the intent, however even if a specific step/function of determining that subjects are approximately the same size, with one subject located farther away than the other is an example of the additional “providing” step as claimed, the scope of what else would or would not qualify as “providing depth context to the image” is nonetheless indefinite.  It is suggested that the step/function be removed from the claim or reworded such that it expresses the (already implicit) result of determining an actual size of the imaged object, e.g. in the preamble: “A method for providing depth context to an image”. Claims 2, 5-7, 9, and 12-14 depend on claim 1 or 8 and are likewise indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-9, and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (2010/0063676) in view of Mikami et al. (2005/0275583). 
Regarding claims 1, 2, 8, and 9, Ito discloses a system and corresponding method comprising: obtaining (via “optical sensor”, i.e. camera 34 by processor 10) a two-dimensional image of an imaged object; transmitting an electromagnetic signal toward the imaged object, receiving an echo of the electromagnetic signal, and determining a separation distance to the imaged object (radar 31, [0035] inherently via antenna), and determining an actual size of the imaged object using the separation distance and the image ([0049]), the radar measured distance “providing a depth context” to the image. Ito does not discuss any particular radar technology, indicating only that the radar is “a known type” ([0035]) which periodically performs an operation for detecting target objects. Therefore Ito does not specify that the electromagnetic signal is representative of a transmit digital sequence and the distance is calculated based on a determined time of flight by digitally comparing a digital echo signal that is representative of the echo with a receive digital sequence to identify mismatch between the receive digital sequence and digital echo signal. 

 It would have been obvious to one of ordinary skill in the art to employ this example of a known type of radar as the one to determine the distance used for determining actual object size in the system and method of Ito in order to achieve the well-known advantage of avoiding interference from other systems while measuring distance with high precision as taught by Mikami ([0005], [0010]). Specifically concerning claims 6-8 and 12-14, as the actual size of the object in such a combination is determined based on the determined distance, which itself is based on the I and Q component values, the size is likewise also based on such values.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646